        Case 6:16-cv-00035-DLC Document 269 Filed 08/25/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION


 STATE OF MONTANA,                                      CV 16–35–H–DLC

                      Plaintiff,

        vs.                                                   ORDER

 TALEN MONTANA, LLC, f/k/a PPL
 Montana, LLC, and NORTHWESTERN
 CORPORATION, d/b/a NorthWestern
 Energy, a Delaware corporation, and
 UNITED STATES OF AMERICA,
 United States Forest Service, United
 States Bureau of Reclamation, and United
 States Bureau of Land Management,

                      Defendants.

      Before the Court is the Parties’ Stipulation and Joint Motion to Extend

Deadlines for Briefing on Dispositive Motions. (Doc. 268.) The Parties have

agreed to extending Plaintiff’s response deadline to both pending partial summary

judgment motions to September 10, 2021 and to extending Defendants’ reply

deadlines to October 4, 2021. (Id. at 2.) The Parties represent that the extensions

of time are necessary to permit the Parties to better address the salient issues and

will not affect any other deadlines in the Court’s Scheduling Order. (Id.)

      Accordingly, IT IS ORDERED that:



                                          1
        Case 6:16-cv-00035-DLC Document 269 Filed 08/25/21 Page 2 of 2



      (1)    The deadline for Plaintiff’s responses to the pending motions for

partial summary judgment (Docs. 255-58; 260-62) is extended to September 10,

2021; and

      (2)    The deadline for Defendants to file reply briefs in support of their

respective motions for partial summary judgment is extended to October 4, 2021.

      The Court’s prior scheduling orders (Docs. 246; 248; 253; 254) remain in

full force and effect in all other respects.

      DATED this 25th day of August, 2021.




                                               2
